
	

113 HR 1579 IH: Inclusive Prosperity Act of 2013
U.S. House of Representatives
2013-04-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 1579
		IN THE HOUSE OF REPRESENTATIVES
		
			April 16, 2013
			Mr. Ellison (for
			 himself, Mr. Blumenauer,
			 Ms. Chu, Mr. Conyers, Ms.
			 Edwards, Mr. Grijalva,
			 Ms. Lee of California,
			 Mr. McGovern, and
			 Ms. Norton) introduced the following
			 bill; which was referred to the Committee
			 on Ways and Means
		
		A BILL
		To impose a tax on certain trading transactions to
		  strengthen our financial security, reduce market volatility, expand
		  opportunity, and stop shrinking the middle class.
	
	
		1.Short titleThis Act may be cited as the
			 Inclusive Prosperity Act of
			 2013.
		2.FindingsCongress finds the following:
			(1)The global
			 financial crisis cost Americans $19 trillion in lost wealth.
			(2)The global
			 financial crisis was caused by financial firms taking great financial risks
			 without disclosing those risks to their investors or their regulators, and by
			 regulatory failures to adequately police the financial services markets for
			 crime, unfair or deceptive practices, fraud, lack of transparency, and
			 mismanagement.
			(3)Deceptive,
			 illegal, and speculative financial practices have harmed public confidence in
			 the integrity and fairness of many United States financial institutions, and
			 threaten the basic strengths of the United States economic system.
			(4)American citizens
			 provided the money to stabilize the financial sector, making $600 billion
			 available to 800 financial institutions, automakers, and insurance
			 companies.
			(5)The global financial crisis, along with the
			 wars, unabated and unaddressed climate change, unsustainable tax cuts, and a
			 continuing unemployment crisis, if unaddressed, will deprive a generation of a
			 meaningful role in the larger economy.
			(6)Nurses, teachers, public safety officers,
			 and other public sector workers have faced drastic funding cuts, harming our
			 long-term public safety and prospects for economic growth.
			(7)Extreme weather
			 events rooted in climate change, including flood, drought, fire, super storms
			 like Sandy, as well as slow-onset events like sea level rise, are
			 wreaking havoc in the United States and across the globe resulting in climate
			 change impacts that jeopardize the lives and livelihoods of Americans, causing
			 large-scale food and energy insecurity in developing countries, and extolling
			 untold economic costs.
			(8)According to economists, a small tax on
			 transfer of ownership of every financial trade could generate hundreds of
			 billions annually in revenue, which when invested could help create sufficient
			 jobs in both the public and private sectors to replace the 8 million jobs lost
			 in the recent recession and add even more jobs on an ongoing basis, as well as
			 provide urgently needed funding for programs to combat climate change and
			 address global health and development issues.
			(9)A transactions tax will help limit high
			 frequency trading which may be as high as 70 percent of the market and results
			 in declining market stability through extreme price volatility, distorted
			 market prices, and structural vulnerability to speculation far in excess of the
			 liquidity needs of commercial hedgers.
			(10)A securities
			 transfer tax would have a negligible impact on the average investor.
			(11)The United States
			 had a transfer tax from 1914 to 1966: The Revenue Act of 1914 (Act of Oct. 22,
			 1914 (ch. 331, 38 Stat. 745)) levied a 0.2 percent tax on all sales or
			 transfers of stock which was doubled in 1932 to help overcome the budgetary
			 challenges during the Great Depression.
			(12)Forty nations have or have had some form of
			 a financial transactions tax; it is endorsed by more than 1,000 economists; and
			 11 European countries are moving forward on implementing a coordinated
			 financial transactions tax after European Union finance ministers signaled
			 approval in January 2013.
			(13)Revenue generated
			 by this tax will be available to—
				(A)strengthen
			 financial security and expand opportunity for low- and moderate-income
			 families, including strengthening the social safety net and expanding resources
			 for child care, Social Security, and savings incentives; and
				(B)expand resources for State and Federal
			 investments that protect our health and environment, investing in water and
			 wastewater infrastructure, rebuild our crumbling physical infrastructure, and
			 create good paying jobs by—
					(i)expanding and
			 improving Medicare and Medicaid;
					(ii)investing in
			 education, student debt relief, job training, public sector jobs, and green
			 jobs;
					(iii)providing
			 housing assistance to low-income households;
					(iv)investing in
			 transportation including public mass transit and an infrastructure bank that
			 promotes environmentally responsible domestic manufacturing and construction
			 industries; and
					(v)protecting our environment and building a
			 clean energy economy, including efforts to combat climate change and build
			 resilience to its effects in the United States and in developing countries;
			 and
					(C)fund international sustainable prosperity
			 programs such as health care investments, AIDS treatment, research and
			 prevention programs, climate change adaptation and mitigation efforts by
			 developing countries, and international assistance.
				3.Transaction
			 tax
			(a)In
			 generalChapter 36 of the Internal Revenue Code of 1986 is
			 amended by inserting after subchapter B the following new subchapter:
				
					CTax on Trading
				Transactions
						
							Sec. 4475. Tax on trading transactions.
						
						4475.Tax on trading
				transactions
							(a)Imposition of
				taxThere is hereby imposed a tax on the transfer of ownership in
				each covered transaction with respect to any security.
							(b)Rate of
				taxThe tax imposed under subsection (a) with respect to any
				covered transaction shall be the applicable percentage of the specified base
				amount with respect to such covered transaction. The applicable percentage
				shall be—
								(1)0.5 percent in the
				case of a security described in subparagraph (A) or (B) of subsection
				(e)(1),
								(2)0.10 percent in the case of a security
				described in subparagraph (C) of subsection (e)(1), and
								(3)0.005 percent in the case of a security
				described in subparagraph (D), (E), or (F) of subsection (e)(1).
								(c)Specified base
				amountFor purposes of this section, the term specified
				base amount means—
								(1)except as provided
				in paragraph (2), the fair market value of the security (determined as of the
				time of the covered transaction), and
								(2)in the case of any
				payment described in subsection (h), the amount of such payment.
								(d)Covered
				transactionFor purposes of this section, the term covered
				transaction means—
								(1)except as provided
				in paragraph (2), any purchase if—
									(A)such purchase
				occurs or is cleared on a facility located in the United States, or
									(B)the purchaser or
				seller is a United States person, and
									(2)any transaction
				with respect to a security described in subparagraph (D), (E), or (F) of
				subsection (e)(1), if—
									(A)such security is
				traded or cleared on a facility located in the United States, or
									(B)any party with
				rights under such security is a United States person.
									(e)Security and
				other definitionsFor purposes of this section—
								(1)In
				generalThe term security means—
									(A)any share of stock
				in a corporation,
									(B)any partnership or
				beneficial ownership interest in a partnership or trust,
									(C)any note, bond,
				debenture, or other evidence of indebtedness, other than a State or local bond
				the interest of which is excluded from gross income under section
				103(a),
									(D)any evidence of an
				interest in, or a derivative financial instrument with respect to, any security
				or securities described in subparagraph (A), (B), or (C),
									(E)any derivative
				financial instrument with respect to any currency or commodity including
				notional principal contracts, and
									(F)any other
				derivative financial instrument any payment with respect to which is calculated
				by reference to any specified index.
									(2)Derivative
				financial instrumentThe term derivative financial
				instrument includes any option, forward contract, futures contract,
				notional principal contract, or any similar financial instrument.
								(3)Specified
				indexThe term specified index means any 1 or more
				of any combination of—
									(A)a fixed rate,
				price, or amount, or
									(B)a variable rate,
				price, or amount, which is based on any current objectively determinable
				information which is not within the control of any of the parties to the
				contract or instrument and is not unique to any of the parties’
				circumstances.
									(4)Treatment of
				exchanges
									(A)In
				generalAn exchange shall be treated as the sale of the property
				transferred and a purchase of the property received by each party to the
				exchange.
									(B)Certain deemed
				exchangesIn the case of a distribution treated as an exchange
				for stock under section 302 or 331, the corporation making such distribution
				shall be treated as having purchased such stock for purposes of this
				section.
									(f)Exceptions
								(1)Exception for
				initial issuesNo tax shall be imposed under subsection (a) on
				any covered transaction with respect to the initial issuance of any security
				described in subparagraph (A), (B), or (C) of subsection (e)(1).
								(2)Exception for
				certain traded short-term indebtednessA note, bond, debenture,
				or other evidence of indebtedness which—
									(A)is traded on a
				trading facility located in the United States, and
									(B)has a fixed
				maturity of not more than 60 days,
									shall not
				be treated as described in subsection (e)(1)(C).(3)Exception for
				securities lending arrangementsNo tax shall be imposed under
				subsection (a) on any covered transaction with respect to which gain or loss is
				not recognized by reason of section 1058.
								(g)By whom
				paid
								(1)In
				generalThe tax imposed by this section shall be paid by—
									(A)in the case of a
				transaction which occurs or is cleared on a facility located in the United
				States, such facility, and
									(B)in the case of a
				purchase not described in subparagraph (A) which is executed by a broker (as
				defined in section 6045(c)(1)), the broker.
									(2)Special rules
				for direct, etc., transactionsIn the case of any transaction to
				which paragraph (1) does not apply, the tax imposed by this section shall be
				paid by—
									(A)in the case of a
				transaction described in subsection (d)(1)—
										(i)the purchaser if
				the purchaser is a United States person, and
										(ii)the seller if the
				purchaser is not a United States person, and
										(B)in the case of a
				transaction described in subsection (d)(2)—
										(i)the payor if the
				payor is a United States person, and
										(ii)the payee if the
				payor is not a United States person.
										(h)Certain payments
				treated as separate transactionsExcept as otherwise provided by
				the Secretary, any payment with respect to a security described in subparagraph
				(D), (E), or (F) of subsection (e)(1) shall be treated as a separate
				transaction for purposes of this section, including—
								(1)any net initial
				payment, net final or terminating payment, or net periodical payment with
				respect to a notional principal contract (or similar financial
				instrument),
								(2)any payment with
				respect to any forward contract (or similar financial instrument), and
								(3)any premium paid
				with respect to any option (or similar financial instrument).
								(i)AdministrationThe
				Secretary shall carry out this section in consultation with the Securities and
				Exchange Commission and the Commodity Futures Trading Commission.
							(j)Guidance;
				regulationsThe Secretary shall—
								(1)provide guidance
				regarding such information reporting concerning covered transactions as the
				Secretary deems appropriate, including reporting by the payor of the tax in
				cases where the payor is not the purchaser, and
								(2)prescribe such
				regulations as are necessary or appropriate to prevent avoidance of the
				purposes of this section, including the use of non-United States persons in
				such transactions.
								(k)WhistleblowersSee
				section 7623 for provisions relating to
				whistleblowers.
							.
			(b)Penalty for
			 failure To include covered transaction information with
			 returnPart I of subchapter B of chapter 68 of the Internal
			 Revenue Code of 1986 is amended by inserting after section 6707A the following
			 new section:
				
					6707B.Penalty for
				failure to include covered transaction information with return
						(a)Imposition of
				penaltyAny person who fails to include on any return or
				statement any information with respect to a covered transaction which is
				required pursuant to section 4475(j)(1) to be included with such return or
				statement shall pay a penalty in the amount determined under subsection
				(b).
						(b)Amount of
				penaltyExcept as otherwise provided in this subsection, the
				amount of the penalty under subsection (a) with respect to any covered
				transaction shall be determined by the Secretary.
						(c)Covered
				transactionFor purposes of this section, the term covered
				transaction has the meaning given such term by section 4475(d).
						(d)Authority To
				rescind penalty
							(1)In
				generalThe Commissioner of Internal Revenue may rescind all or
				any portion of any penalty imposed by this section with respect to any
				violation if rescinding the penalty would promote compliance with the
				requirements of this title and effective tax administration.
							(2)No judicial
				appealNotwithstanding any other provision of law, any
				determination under this subsection may not be reviewed in any judicial
				proceeding.
							(3)RecordsIf
				a penalty is rescinded under paragraph (1), the Commissioner shall place in the
				file in the Office of the Commissioner the opinion of the Commissioner with
				respect to the determination, including—
								(A)a statement of the
				facts and circumstances relating to the violation,
								(B)the reasons for
				the rescission, and
								(C)the amount of the
				penalty rescinded.
								(e)Coordination
				with other penaltiesThe penalty imposed by this section shall be
				in addition to any other penalty imposed by this
				title.
						.
			(c)Clerical
			 amendments
				(1)The table of sections for part I of
			 subchapter B of chapter 68 of such Code is amended by inserting after item
			 relating to section 6707A the following new item:
					
						
							Sec. 6707B. Penalty for failure to include covered transaction
				information with
				return.
						
						.
				(2)The table of
			 subchapters for chapter 36 of the Internal Revenue Code of 1986 is amended by
			 inserting after the item relating to subchapter B the following new
			 item:
					
						
							Subchapter C. Tax on Trading
				Transactions.
						
						.
				(d)Effective
			 dateThe amendments made by this section shall apply to
			 transactions after December 31, 2013.
			4.Offsetting credit
			 for financial transaction tax
			(a)In
			 generalSubpart A of part IV of subchapter A of chapter 1 of the
			 Internal Revenue Code of 1986 (relating to nonrefundable personal credits) is
			 amended by inserting after section 25D the following new section:
				
					25E.Financial
				transaction tax payments
						(a)Allowance of
				creditIn the case of an individual, there shall be allowed as a
				credit against the tax imposed by this chapter for the taxable year an amount
				equal to the tax paid during the taxable year under section 4475.
						(b)Limitation based
				on modified adjusted gross income
							(1)In
				generalSubsection (a) shall not apply to a taxpayer for the
				taxable year if the modified adjusted gross income of the taxpayer for the
				taxable year exceeds $50,000 ($75,000 in the case of a joint return and
				one-half of such amount in the case of a married individual filing a separate
				return).
							(2)Modified
				adjusted gross incomeFor purposes of paragraph (1), the term
				modified adjusted gross income means adjusted gross income—
								(A)determined without
				regard to sections 86, 893, 911, 931, and 933, and
								(B)increased by the
				amount of interest received or accrued by the taxpayer during the taxable year
				which is exempt from tax.
								(3)Inflation
				adjustment
								(A)In
				generalIn the case of any taxable year beginning after 2014,
				each dollar amount referred to in paragraph (1) shall be increased by an amount
				equal to—
									(i)such dollar
				amount, multiplied by
									(ii)the
				cost-of-living adjustment determined under section (1)(f)(3) of the Internal
				Revenue Code of 1986 for the calendar year in which the taxable year begins, by
				substituting 2013 for 1992.
									(B)RoundingIf
				any amount as adjusted under clause (i) is not a multiple of $50, such amount
				shall be rounded to the nearest multiple of $50.
								(c)Eligible
				individual
							(1)In
				generalThe term eligible individual means, with
				respect to any taxable year, an individual who—
								(A)has attained the
				age of 18 as of the last day of such taxable year, and
								(B)is a citizen or
				lawful permanent resident (within the meaning of section 7701(b)(6)) as of the
				last day of such taxable year.
								(2)Certain
				individuals not eligibleFor purposes of paragraph (1), an
				individual described in any of the following provisions of this title for the
				preceding taxable year shall not be treated as an eligible individual for the
				taxable year:
								(A)An individual who
				is a student (as defined in section 152(f)(2)) for the taxable year or the
				immediately preceding taxable year.
								(B)An individual who
				is a taxpayer described in subsection (c), (d), or (e) of section 6402 for the
				immediately preceding taxable year.
								(C)A married individual who files a separate
				return for the taxable
				year.
								.
			(b)Clerical
			 amendmentThe table of sections for subpart A of part IV of
			 subchapter A of chapter 1 of such Code is amended by inserting after the item
			 relating to section 25D the following new item:
				
					
						Sec. 25E. Financial transaction tax
				payments.
					
					.
			(c)Effective
			 dateThe amendments made by
			 this section shall apply to taxable years beginning after December 31,
			 2013.
			
